Title: To George Washington from Steuben, March 1784
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Sir
[March 1784]

On my arrival here I received a letter from Major L’Infant an extract of which I have the honor to present Your Excellency.
[“]It is with the greatest satisfaction that I announce the success of the Cincinnati in France, the difficulties which it was supposed would attend the introduction of this order (as no foreign Orders are permitted to be worn with the Kings) are surmounted. His Majesty in his Council having decreed that this order shall be worn with the other orders of the Kingdom, willing by this to give to the Americans a proof of the friendship which he wishes to mentain with them.
“There are more wishes in France for the order of the Cincinnati than for that of St Louis.”
Major L’Infant proposed to leave France in Feby—so that we may expect him here the latter end of this month or begining of the next. I beg Your Excellency will do me the justice to believe that I retain the most ⟨lively⟩ sense of the many marks of friendship which I have had the honor to receive from you, & especially of those so recently confered. I beg my respectfull Compliments may be offered to Mrs Washington, with the greatest respect I have the honor to be Sir Your Excellency’s Obedient Servant

Steuben

